Order entered March 28, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00613-CV

      ENVISION REALTY GROUP, LLC AND JACKSON POTTER, AND THEIR
                  ATTORNEY DAVID J. POTTER, Appellants

                                             V.

                                CHUAN C. CHEN, Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-17-16534-G

                                         ORDER
       Before the Court is Appellants’ unopposed motion to extend time to file reply brief. We

GRANT the motion. Appellants’ reply brief shall be filed by April 1, 2019.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE